office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 mscooper scaf-158164-04 uilc date date to associate area_counsel long island small_business self-employed from special counsel to the associate chief_counsel subject procedure administration ineligible representative on form_2848 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether the service may accept a taxpayer’s declaration of representation to an individual eligible to practice_before_the_irs if the form which is otherwise complete also purports to authorize representation by an individual ineligible to practice_before_the_irs conclusion yes although the service will not accept a declaration of representative that purports to authorize representation by an individual ineligible to practice_before_the_irs the taxpayer’s declaration of this individual does not affect the service’s recognition of the eligible individual’s right to represent the taxpayer scaf-158164-04 facts taxpayer submits a completed form_2848 power_of_attorney and declaration of representative purporting to authorize representation by two individuals the first individual is an attorney certified_public_accountant or an enrolled_agent who is eligible to practice_before_the_irs the second individual is an unenrolled_return_preparer who did not prepare the taxpayer’s tax_return for the period covered by the form_2848 law and analysis the secretary is authorized to regulate practice before the internal_revenue_service u s c the rules governing practice before the internal_revenue_service are published pincite c f_r part and reprinted as treasury_department circular no while attorneys certified public accountants enrolled agents and enrolled actuaries generally are authorized to represent taxpayers before all irs officers and employees an unenrolled_return_preparer is only authorized to represent taxpayers before revenue agents customer service representatives or similar officers or employees and only during an examination of the taxable_year or period covered by a tax_return the unenrolled_return_preparer prepared and signed as a preparer circular_230 secs and c viii sec_601_501 of the statement of procedural rules provides that the authority to act on behalf of a taxpayer must be evidenced by a power_of_attorney and declaration of representative filed with the appropriate service office the power_of_attorney and declaration of representative must contain the name and mailing address of the taxpayer taxpayer_identification_number name and mailing address of the recognized representative s and a description of the matter s for which representation is authorized statement of procedural rules sec_601_503 the taxpayer may designate more than one eligible representative on any power_of_attorney and declaration of representative if the power_of_attorney purports to designate more than one individual and at least one of these individuals is eligible to practice_before_the_irs the service should recognize the right of the eligible individuals to represent the taxpayer see generally irm any individual who is not eligible to practice_before_the_irs is however precluded from representing the taxpayer and the service should notify the taxpayer through the eligible representative s that the power_of_attorney is valid only with respect to the eligible representative s and that the ineligible individuals will not be permitted to represent the taxpayer before the irs irm this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views scaf-158164-04 if you have any questions please contact this office at cc director office_of_professional_responsibility associate chief_counsel general legal services attn kirsten witter
